                                                                                                                                         Case 3:20-cv-07811-RS Document 93-1 Filed 07/21/21 Page 1 of 2




                                                                                                                                 1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                                     JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                                 2   STAN ROMAN (State Bar No. 87652)
                                                                                                                                     MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                                 3   WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                                     COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 4   One Montgomery Street, Suite 3000
                                                                                                                                     San Francisco, California 94104-5500
                                                                                                                                 5   Telephone: 415.391.4800
                                                                                                                                     Facsimile: 415.989.1663
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6   Email:     ef-rfm@cpdb.com
                                                                                                                                                ef-jrb@cpdb.com
                                                                                                                                 7              ef-sgr@cpdb.com
                                                                                                                                                ef-msc@cpdb.com
                                                                                                                                 8              ef-wia@cpdb.com

                                                                                                                                 9 Attorneys for Claimants
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings, LLC
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 and Battle Born Investments Company, LLC
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                12
                                                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                13
                                                                                                                                                                          SAN FRANCISCO DIVISION
                                                                                                                                14
                                                                                                                                15
                                                                                                                                     UNITED STATES OF AMERICA,                         Case No. 3:20-cv-07811-RS
                                                                                                                                16
                                                                                                                                                         Plaintiff,
                                                                                                                                17                                                     [PROPOSED] ORDER GRANTING
                                                                                                                                               v.                                      STIPULATION TO EXTEND TIME TO
                                                                                                                                18                                                     RESPOND TO MOTION TO STRIKE
                                                                                                                                   Approximately 69,370 Bitcoin (BTC), Bitcoin         THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                                19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin           BORN INVESTMENTS COMPANY, LLC,
                                                                                                                                   Cash (BCH) seized from                              FIRST 100, LLC AND 1ST ONE
                                                                                                                                20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 HUNDRED HOLDINGS, LLC

                                                                                                                                21                       Defendant.                    The Hon. Richard Seeborg

                                                                                                                                22                                                     Trial Date:         None Set
                                                                                                                                     First 100, LLC, 1st One Hundred Holdings,
                                                                                                                                23 LLC, and Battle Born Investments Company,
                                                                                                                                     LLC,
                                                                                                                                24
                                                                                                                                                         Claimants.
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28   10543.004 4830-6109-9250.1
                                                                                                                                                                           -1-                   Case No. 3:20-cv-07811-RS
                                                                                                                                      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO
                                                                                                                                                                         STRIKE
                                                                                                                                         Case 3:20-cv-07811-RS Document 93-1 Filed 07/21/21 Page 2 of 2




                                                                                                                                 1             Good cause appearing therefor, the Stipulation to Extend Time to Respond to Motion to

                                                                                                                                 2 Strike the Claims of Claimants Battle Born Investments Company, LLC, First 100, LLC and 1st
                                                                                                                                 3 One Hundred Holdings, LLC, is GRANTED. Claimants’ response to the Motion to Strike shall
                                                                                                                                 4 be due on August 10, 2021, and Plaintiff’s reply shall be due on August 24, 2021. The hearing is
                                                                                                                                 5 continued to September 9, 2021.
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6             IT IS SO ORDERED.

                                                                                                                                 7
                                                                                                                                 8 DATED:
                                                                                                                                                                                       THE HON. RICHARD SEEBORG
                                                                                                                                 9                                                      CHIEF U.S. DISTRICT JUDGE
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                12
                                                                                                                                13
                                                                                                                                14
                                                                                                                                15
                                                                                                                                16
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20
                                                                                                                                21
                                                                                                                                22
                                                                                                                                23
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                     10543.004 4830-6109-9250.1
                                                                                                                                                                           -2-                   Case No. 3:20-cv-07811-RS
                                                                                                                                      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO
                                                                                                                                                                         STRIKE
